Citation Nr: 1114909	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  04-20 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for psoriatic arthritis, to include as secondary to a service-connected left knee disability.

2.  Entitlement to service connection for bilateral hip disability, to include as secondary to a service-connected left knee disability.

3.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.

4.  Entitlement to an evaluation in excess of 20 percent for service-connected left knee costochondritis desiccans with arthrotomy residuals.

5.  Entitlement to an initial compensable evaluation for bilateral hearing loss disability prior July 15, 2008.

6.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss disability from July 15, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from March 1963 to February 1965.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA).

In a January 2004 decision, the RO, in part, denied service connection for psoriatic arthritis and bilateral hip disability.  

In an August 2004 decision, the RO granted service connection for bilateral hearing loss disability and assigned a noncompensable evaluation, effective February 13, 2004.  Subsequently, in a January 2009 decision, the RO increased the evaluation for the Veteran's bilateral hearing loss disability to 10 percent, effective July 15, 2008.  

In a March 2006 decision, the RO denied service connection for a right knee disability, to include as secondary to a service-connected left knee disability.  The RO also increased the evaluation for the Veteran's service-connected left knee to 20 percent disabling, effective March 18, 2005, the date of claim for increase.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

In a July 2009 remand, the Board, in pertinent part, noted that on a VA Form 9 received in June 2004 with respect to the issues of entitlement to service connection for bilateral hip pain and psoriatic arthritis, the Veteran indicated that he desired a Board hearing via teleconference at a local VA Regional Office.  In a letter received in April 2005, the Veteran again indicated that he was willing to have a Video Conference hearing at the Cleveland Regional Office before a Member of the Board of Veterans' Appeals.  Likewise, on a VA Form 9 received in May 2005, with respect to the issue of entitlement to an increased evaluation for bilateral hearing loss disability, the Veteran indicated that he desired a Board at a local VA Regional Office.  Additionally, in an April 2009, DAV Appeal Pre-Certification Review, which was submitted in lieu of a VA Form 646, it was indicated that the appellant had requested a Travel Board Hearing and the request had not been withdrawn.  The Board also observed that the evidence of record did not show that the Veteran had been scheduled for a hearing.  As a result, the Board directed that if after readjudication of the issues on appeal, any benefit sought remained denied, the Veteran should be contacted to clarify if he wanted a Travel Board hearing or a videoconference hearing at the local RO before a Veterans Law Judge of the Board of Veterans' Appeals.

Although the record demonstrates that the Veteran's service connection claims remain denied and the Veteran has not been granted the maximum ratings possible for his increased rating claims, there is no evidence of record that the RO or AMC has contacted the Veteran regarding the scheduling of a hearing.  There is also no evidence that the Veteran's request for a hearing has been withdrawn.  Some of the development requested in the July 2009 remand has been completed.  However, given the foregoing, the Board finds that compliance with the July 2009 remand has not been fully accomplished.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance.  Id.  As such, the Board finds that this case is not ready for appellate review and must be remanded so the Veteran may be scheduled for a Board hearing.

Accordingly, the case is REMANDED for the following action:

Contact the Veteran and inquire if he wants a Travel Board hearing or a videoconference hearing at the local RO before a Veterans Law Judge of the Board of Veterans' Appeals.  Thereafter, schedule the Veteran at the local RO for the type of personal hearing that he has so indicated.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

